1.	Mr. President, may I, on behalf of the 
delegation of Trinidad and Tobago, congratulate 
you on your unanimous election to the office of 
President of the thirty-seventh session of the 
General Assembly. My delegation is confident that 
your considerable experience and skill will 
con¬tribute significantly to the successful 
outcome of the Assembly's work. You are the proud 
representative of a country with which Trinidad 
and Tobago enjoys the most cordial relations. I 
would also like to pay a tribute to the outgoing 
President, Mr. Ismat Kittani of Iraq, for his 
very commendable performance over the past year, 
as President not only of the thirty-sixth session 
but also of the second special session on 
disarmament and the emergency special sessions.
2.	Twenty years ago, Trinidad and Tobago, a 
small newly independent developing country, 
joined the Organization. We, like many others, 
were attracted by the system of collective 
security enshrined in the Charter of the United 
Nations. It was this which impelled us to seek 
entry to the United Nations imme¬diately upon our 
achievement of independence. We had neither the 
desire nor the means to embark upon any 
large-scale expenditure for arms or sophisticated 
weapons of war in order to make ourselves 
inde¬pendently secure. Even those who have 
embarked upon such a course delude themselves 
into believing that they can be secure.
3.	Today Trinidad and Tobago views with 
consider¬able concern the widening gap between 
the purposes and principles of the Charter and 
the increasing law¬lessness in the world 
community. This lawlessness is characterized by 
utter and distressing disregard for human life 
and suffering and little respect for the dignity 
of man. History will surely indict the United 
Nations and its Member States for their chronic 
inaction in the face of such lawlessness. The 
Security Council has failed to fulfill its 
primary responsibility for the maintenance of 
peace and security and to act in accordance with 
the purposes and principles of the Charter. Loss 
of confidence in the United Nations system brings 
the world closer to the brink of disaster as 
nations seek to impose their will on others by 
force and to ignore decisions of the world body 
aimed at peacefully resolving international 
conflicts.
63
4.	The refusal of Member States to renounce 
the use of force as an instrument of national 
policy and the refusal to respect the territorial 
integrity and inde¬pendence of States and to seek 
the peaceful settlement of disputes have given 
rise to a growing number of crises which threaten 
to engulf us all in a conflagra¬tion of 
unprecedented horror and destruction. The 
Secretary-General, whose skilful and untiring 
efforts in the cause of peace this past year must 
not go unrecorded, has warned that this trend 
must be reversed before once again we bring upon 
ourselves a global catastrophe and find ourselves 
without institu¬tions effective enough to prevent 
it . But will his warning be heeded? How can it 
be, when in the quest for a so-called balance of 
power nations continue to increase their nuclear 
arsenals? How can it be, when nations resort to 
arms and refuse to limit and reduce their weapons 
of mass destruction- weapons which threaten 
civilization itself?
5.	During the past year a number of old 
conflicts have continued to fester and pose 
obstacles to peace. Several new conflicts have 
arisen which endanger international peace and 
security. From the South Atlantic to South-East 
Asia, from Western Sahara to the Middle East and 
from Africa to Central America, situations of 
intense conflict have brought disaster and untold 
suffering to millions of people.
6.	A few days ago the world was witness to 
the most inhuman event in the Palestinian refugee 
camps of west Beirut. The entry into that part of 
the city of the Israel Defense Forces for the 
alleged purpose of preventing further bloodshed 
was the signal for permitting the unleashing of a 
reign of primeval terror which has resulted in 
the slaughter in cold blood of hundreds of 
unarmed civilians—women, children and the 
elderly—in the Sabra and Shatila refugee camps. 
Revulsion at this barbarous act has echoed around 
the world. It is testimony to the enormity of the 
crime perpetrated by those who connived in its 
commission. We would dishonor the memory of the 
victims of this massacre and betray the people of 
Lebanon, if we did not provide at this time 
adequate and effective measures to heal their 
wounds, promote their unity and restore their 
national sovereignty. At the very least, we 
demand the total and unconditional with¬drawal of 
Israeli forces from Lebanese territory. The 
tragedy of Lebanon is inextricably bound up with 
the problem of the Palestinian people. Trinidad 
and Tobago reiterates its firm conviction that 
there cannot be and there will not be a lasting 
peace in the Middle East until the rights of the 
Palestinian people are recognized and respected 
and until the Palestinian people themselves have 
been allowed to exercise their right to 
self-determination.
7.	The mounting toll of refugees and 
displaced persons fleeing political strife and 
economic disorder attest to the increasing 
inhumanity pervading our world today. These 
conflict situations invariably affect people. It 
is the mass of the people who suffer when the 
mechanisms contained in the Charter for the 
peaceful settlement of disputes fail or are 
ignored, as we see with increasing frequency. The 
fragile econo¬mies of developing countries and 
the development aspirations of whole generations 
of people are jeopar¬dized by actual conflict or 
by the profligate expenditure involved in 
preparing for conflict. International tension and 
great-Power rivalry are perhaps the principal 
cause of the deflection of the world's resources 
from their correct use—the advancement of the 
well-being of all mankind.
8.	Nowhere is this inhumanity more sickening 
than in South Africa, where the apartheid regime 
of South Africa continues to defy international 
world opinion in its brutal repression and 
oppression of its black majority. The persistent 
attempts to establish Bantustans, the detention 
and banning of African leaders, and the death of 
freedom fighters and trade union leaders while in 
detention, serve only to confirm the need for 
more stringent action by the United Nations to 
compel South Africa to comply with its decisions 
not only with respect to conditions in South 
Africa itself but also with respect to Namibia, 
which it con¬tinues to occupy illegally.
9.	We must once more condemn the obstinacy 
of Pretoria in impeding the achievement of 
inde¬pendence by Namibia. We must condemn that 
regime for its persistent use of Namibian 
territory for armed attacks on neighbouring 
States. We rebuke that racist regime for its 
attempt to set up a puppet Government in Namibia. 
Above all, we rebuke it for its ruthless 
exploitation of Namibia's natural and human 
resources .without any real benefit accruing to 
the indigenous population. It is time for the 
full implementation of Security Council 
resolution 435 (1978), which sets the sole 
framework for the independence of Namibia. It is 
time to put a stop to the dilatory tactics 
employed by Pretoria over the past four years to 
deprive the people of Namibia of their peremptory 
right to self- determination and independence.
10.	We cannot equivocate in our support for 
the Namibian people in their struggle to free 
themselves from the oppressive colonial yoke. 
Trinidad and Tobago's continuing commitment to 
the process of decolonization has been 
demonstrated by the leader¬ship role it has taken 
in the Special Committee on the Situation with 
regard to the Implementation of the Declaration 
on the Granting of Independence to Colonial 
Countries and Peoples. The Territories still to 
be decolonized, many of them small in size and 
limited in resources, are of particular concern 
to Trinidad and Tobago since several of them form 
part of our own Caribbean region. Some of these 
Terri¬tories remain in a state of virtual 
economic depen¬dency. In these circumstances it 
is very difficult for them to exercise freely 
their right to self-determination. The colonial 
Power therefore has a duty to devote the necessary 
resources to preparing these Territories for 
independence. There is ample evidence to show 
that when the colonial Power wishes to do so it 
can.
11.	If the political picture of the world 
which I have painted is one beset with problems, 
the economic one is no less troubled. I do not 
think that there is now any doubt that today we 
are experiencing the worst down-turn in the world 
economy since the 1930s. What is perhaps even 
more chilling is that there is little confidence 
in the prospect of global economic recovery in 
the short term and even less in the international 
monetary and financial system. Unemployment, one 
of the scourges of humanity, has reached 
unimaginable proportions. We in the developing 
world have lived with unemployment for decades. 
Levels of unemploy-ment of 18 per cent and 20 per 
cent were seen by some economists as normal for 
developing countries, while for developed 
countries 2.5 to 3 per cent was considered the 
norm.
12.	The Government of Trinidad and Tobago is 
deeply concerned about the growing levels of 
unem¬ployment in developed as well as developing 
coun¬tries. It is concerned not only because of 
the human suffering involved but also because the 
monetarist prescriptions of certain major 
countries and financial institutions for dealing 
with the general economic situation are such that 
they exacerbate the problem. The high interest 
rates associated with monetarist policies have 
added considerably to the already over¬grown debt 
problem of the developing countries and resulted 
in unpredictable flights of capital.
13.	Recent events have reaffirmed, if that 
were neces¬sary, just how interdependent the 
world has become. In the industrialized countries 
large deficits, tight monetary policies and high 
levels of inflation have resulted in high and 
volatile interest rates and a decline in 
industrial output, which in turn have affected 
the earnings of developing countries. At the same 
time the developing countries have faced a marked 
decline in the level of official development 
assistance, dete¬riorating terms of trade, and 
higher prices for imports, including food, and 
renewed protectionist policies on the part of the 
developed countries. Constrained by these 
conditions, developing countries are unable to 
pay for their imports and service their debts. 
Indeed, so severe are these constraints that most 
developing countries are experiencing negative 
rates of growth.
14.	For the Caribbean the past year has been 
partic¬ularly difficult. Not only did the 
recession continue to decrease the demand for 
tourism, the primary source of foreign exchange 
for many countries, but the major exports—sugar, 
petroleum, bauxite/alumina and bananas—also faced 
softening or declining markets. For countries 
which have already been experiencing negative 
growth rates the net result has been that the 
economies of these countries are tottering on the 
brink of bankruptcy. In order to achieve growth 
rates of 3 to 5 per cent per annum over the next 
five years, the countries of the Caribbean 
Community will face an external resource gap of 
over $US 3 billion. They will need the support of 
the multilateral financial institutions if this 
gap is to be bridged. We therefore, view with 
some concern the decision of the World Bank to 
adopt a variable interest rate policy and to 
introduce a front-end lending fee which will make 
project financing much more difficult and 
painful. Without lower and more stable interest 
rates, initiatives designed to encourage 
investment in the Caribbean will not be 
meaningful.
15.	Trinidad and Tobago believes that there 
is an urgent need for a significant increase in 
the level of World Bank lending. A minimum 
increase at the rate of 5 per cent m real terms 
is necessary if the Bank is to meet the 
requirements of developing countries.
16. With regard to the International Monetary 
Fund [IMF], Trinidad and Tobago supports the call 
for a substantial increase in and a 
redistribution of quotas so as to give developing 
countries generally and economic groupings and 
regions a greater say in the operation of IMF.
17.	Trinidad and Tobago is disappointed that no 
consensus has been reached on the allocation of 
special drawing rights during the present basic 
period and that as yet, despite the repeated 
pleas of the developing countries, a direct link 
between special drawing rights and development 
finance has not been established.
18.	Trinidad and Tobago has sought, within 
its own modest means, to contribute to the 
economic progress of the countries in the 
Caribbean community by making funds available to 
them through the Caribbean Development Bank and 
other regional financial insti¬tutions, as well 
as through our own programmes for technical 
co-operation and assistance. Over the past five 
years, Trinidad and Tobago has contributed $.5 
billion in balance-of-payments support, loans on 
soft terms, and grants and project assistance to 
mem¬bers of the Caribbean Community. Even in 
these trying times Trinidad and Tobago maintains 
its commitment to assist its partners in CARICOM. 
We hope that other countries, particularly the 
better endowed ones in our hemisphere, will make 
good their promises of concrete support for the 
countries of the Caribbean. In six months it may 
be too late. We hope, however, that when such 
assistance is given, it will not have a divisive 
effect on the region and encourage alienation 
from principles cherished by all Caribbean 
peoples.
19.	Trinidad and Tobago sees in the present 
situation a clear and accurate demonstration of 
the need for systematic transformation and more 
balanced global management of the international 
economy. We believe that the credibility, 
efficacy and relevance of the existing 
institutional structure and its theoretical and 
philosophical underpinnings have been called into 
question. That has rendered the call for the new 
international economic order more relevant than 
ever.
20.	It is a matter of concern to us that 
efforts to launch the global round of 
negotiations on international economic 
co-operation for development have not met with 
great success during the past year. No agreement 
has been reached so far between the Group of 77 
and the industrialized countries on procedure, 
agenda and time-frame for the launching of 
negotiations to tackle the problems of the world 
economy simultaneously in a coherent and 
integrated manner. Instead, developing countries 
see, with mounting frustration, their in¬terests 
bypassed or ignored in the GATT negotiations and 
in deliberations at the World Bank and IMF.
21.	To the developing countries here 
assembled, I launch an appeal to move swiftly to 
implement the action program for economic 
co-operation among developing countries adopted 
by the Group of 77 at the High-Level Conference 
on Economic Co-operation among Developing 
Countries at Caracas in May 1981. Not until our 
efforts to change our focus and to reorient our 
patterns of economic collaboration bear fruit 
shall we see a more positive response from the 
developed community.
22.	The Government of Trinidad and Tobago has 
noted with satisfaction that after 14 years of 
protracted dialogue and negotiation, the United 
Nations has finally adopted the Convention on the 
Law of the Sea. After much hard work, 
co-operative effort and give and take, a package 
deal was reached on 30 April 1982.
23.	I must place on record the disappointment 
of the Government of Trinidad and Tobago that one 
of the major contributors to that package deal 
has chosen to opt out of the painstakingly 
negotiated settlement. The decision of that major 
contributor to turn its back on a system which 
would make for a stable order in ocean space is 
to be regretted. It remains our hope that all 
States will sign and ratify the Convention to 
make it universally acceptable.
24.	Perhaps it is not inappropriate that I 
voice the cumulative disappointment of all 
peoples at the failure to halt the arms race and 
to reduce armaments of mass destruction. The 
thousands who have marched in the streets of many 
cities of the world in order to draw attention to 
the existing situation and to signify their deep 
fear of the consequences to themselves and future 
generations of the arms race and nuclear 
catastrophe have sent a clear message that the 
world community cannot afford to ignore. Allow me 
once again to voice the concern of peoples 
everywhere for the urgent adoption of measures to 
alleviate, if not to solve, the current economic 
crisis, and to remove the hovering specter of 
depression.
25.	In conclusion, I should like to urge the 
great powers not to import into the Caribbean 
their rivalries, conflicts and tensions. Of our 
neighbors in the hemisphere, we ask at all costs 
that they settle their disputes by peaceful 
means. The Government of Trinidad and Tobago, as 
it has done before, stands ready to assist in 
finding peaceful and amicable solu¬tions to 
disputes which threaten to disturb the peace in 
the Caribbean, and to retard the just aspirations 
of Caribbean peoples for peace, security and 
economic well-being.
